68 N.Y.2d 908 (1986)
In the Matter of Maria Poliandro, Respondent,
v.
Salvatore J. Poliandro, Appellant.
Maria M. Poliandro, Respondent,
v.
Salvatore Poliandro, Appellant.
Court of Appeals of the State of New York.
Decided October 23, 1986.
Judge KAYE taking no part.
Appeal dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that it does not lie as of right from the unanimous Appellate Division order of reversal, absent the direct involvement of a substantial constitutional question (CPLR 5601, as amended by L 1985, ch 300, § 1), and upon the ground that the order appealed insofar as it relates to the matrimonial action does not finally determine that action within the meaning of the Constitution.